Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          July 18, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II

 STATE OF WASHINGTON,                                              No. 51644-6-II

                               Respondent,

        v.

 NICHOLAS JAMES DEAN,                                        UNPUBLISHED OPINION

                               Appellant.

       LEE, J. — Nicholas J. Dean appeals his sentence, arguing that as an indigent defendant, the

trial court erred in imposing a $200 criminal filing fee as a legal financial obligation (LFO). The

State concedes that the criminal filing fee should be stricken. The State also concedes that the

provision for interest to accrue on LFOs until paid in full should be stricken from Dean’s judgment

and sentence. We accept the State’s concessions and remand to the trial court to strike the $200

criminal filing fee and the interest accrual provision from Dean’s judgment and sentence.
No. 51644-6-II



                                               FACTS

       A jury found Dean guilty of attempted rape of a child in the first degree. At the time of his

arrest, Dean worked for an auto detail shop, was homeless, lived in his car, and had little money.

He also provided financial support for his son.

       At sentencing, the court imposed a sentence of 84 months to life and a lifetime community

custody term. The court also imposed LFOs, including a $200 criminal filing fee and the accrual

of interest on the LFOs until payment is made in full.1 The court found Dean indigent for purposes

of appeal.

       Dean appeals.

                                           ANALYSIS

       Dean challenges the provision of his judgment and sentence imposing a $200 criminal

filing fee. The State concedes that the criminal filing fee should be stricken. The State further

concedes that the provision requiring interest to accrue until LFOs are paid in full also should be

stricken. We accept the State’s concessions.

       Recent legislative amendments to the LFO statutes prohibit the imposition of certain LFOs,

including the $200 criminal filing fee and interest accrual on the nonrestitution portions of LFOs,

on indigent defendants. See RCW 36.18.020(2)(h); RCW 10.46.190; RCW 10.82.090(1); State v.

Ramirez, 191 Wash. 2d 732, 735, 750, 426 P.3d 714 (2018). Here, it is undisputed that Dean was




1
 There was no restitution imposed in Dean’s judgment and sentence, and there’s nothing in the
appellate record that shows the imposition of any restitution.


                                                  2
No. 51644-6-II



found indigent. Therefore, we accept the State’s concessions and remand for the trial court to

strike the $200 filing fee and the interest accrual provision from Dean’s judgment and sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, J.
 We concur:



 Worswick, J.




 Maxa, C.J.




                                                3